 
AMENDMENT NO. 2 TO RIGHTS AGREEMENT
 
 
Amendment No. 2, dated as of June 8, 2010 (the “Amendment”), between Chindex
International, Inc., a Delaware corporation (the “Company”), and American Stock
Transfer & Trust Company, LLC, as Rights Agent (the “Rights Agent”).
 
WHEREAS, the Company and the Rights Agent entered into a Rights Agreement, dated
as of June 7, 2007;
 
WHEREAS, the Company and the Rights Agent entered into Amendment No. 1 to Rights
Agreement, dated as of November 4, 2007 (the aforesaid Rights Agreement, as so
amended, the “Rights Agreement”);
 
WHEREAS, the Company intends to enter into a certain Stock Purchase Agreement
with Fosun Industrial Co., Limited (the “Investor”) and Shanghai Fosun
Pharmaceutical (Group) Co., Ltd (the “Warrantor”) and a certain Stockholder
Agreement with the Investor and the Warrantor (the foregoing agreements, the
“Securities Agreements”); and
 
WHEREAS, the Company desires to further amend the Rights Agreement as set forth
herein and to direct the Rights Agent to execute this Amendment in accordance
with Section 28 of the Rights Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
in the Rights Agreement and this Amendment, the parties hereby agree as follows:
 
1.           Amendment to Definition of Acquiring Person. Section 1(a) of the
Rights Agreement is hereby amended to add the following sentence at the end
thereof:
 
Notwithstanding anything to the contrary in this Agreement, neither the Investor
nor any of its Affiliates or Associates shall be, or shall be deemed to be, an
Acquiring Person solely by virtue of (x) the execution and delivery of the
Securities Agreements or any agreements, arrangements or understandings entered
into by the Company or the Investor as expressly contemplated by the Securities
Agreements if such agreements, arrangements or understandings are in accordance
with the terms and conditions of the respective Securities Agreements or (y) the
consummation of the transactions contemplated by the Securities Agreements upon
the terms and conditions of the respective Securities Agreements (each of the
events set forth in the foregoing clauses (x) and (y), an “Additional Exempt
Event”).
 
2.           New Definitions.  Section 1 of the Rights Agreement is hereby
amended to add the following defined terms at the end thereof:
 
(hh)           “Additional Exempt Event” shall have the meaning set forth in
Section 1(a) hereof.

 
 

--------------------------------------------------------------------------------

Page 2 

 
(ii)           “Securities Agreements” shall mean (i) the Stock Purchase
Agreement, dated as of June 14, 2010, by and between the Company and the
Investor and (ii) the Stockholder Agreement, dated as of such date, by and
between the Company and the Investor, each as it may be amended or supplemented
from time to time.
 
3.           Amendment to Section 13(a).  The last sentence of Section 13(a) of
the Rights Agreement is hereby amended and restated to read as follows:
 
Notwithstanding anything to the contrary in this Agreement, the provisions of
this Section 13 and Section 14 hereof shall not apply to any Exempt Event or
Additional Exempt Event.
 
4.           Amendment to Section 31.  The last sentence of Section 31 of the
Rights Agreement is hereby amended and restated to read as follows:
 
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
give any holder of Rights or any other Person any legal or equitable rights,
remedy or claim under this Agreement in connection with any Exempt Event or
Additional Exempt Event.
 
5.           Directions to Rights Agent; Officer’s Certificate.  The Company
hereby directs the Rights Agent, in accordance with the terms of Section 28 of
the Rights Agreement, to execute this Amendment in its capacity as Rights
Agent.  The undersigned officer of the Company, being duly authorized on behalf
of the Company, hereby certifies on behalf of the Company that (a) he holds the
office set forth under his name on the signature page hereto and (b) this
Amendment is in compliance with Section 28 of the Rights Agreement.
 
6.           Miscellaneous.  The term “Agreement” as used in the Rights
Agreement shall be deemed to refer to the Rights Agreement as amended
hereby.  In accordance with the resolutions adopted by the Company’s Board of
Directors, this Amendment is effective as of the time at which such resolutions
were so adopted.  Except as set forth in this Amendment, the Rights Agreement
shall remain in full force and effect and shall be otherwise unaffected
hereby.  This Amendment may be executed in any number of counterparts, and each
of such counterparts shall for all purposes be deemed an original, but all such
counterparts shall together constitute but one and the same instrument, it being
understood that counterparts may be delivered by facsimile or .pdf.  Headings of
the several Sections of the Amendment are inserted for convenience only and
shall not control or affect the meaning or construction of any of the provisions
hereof.

 
 

--------------------------------------------------------------------------------

Page 3 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.





 
CHINDEX INTERNATIONAL, INC.
         
By:
  /s/ Roberta Lipson    
Name:
Roberta Lipson
   
Title:
Chief Executive Officer and President






 
AMERICAN STOCK TRANSFER AND TRUST COMPANY, LLC, as Rights Agent
         
By:
  /s/ Herbert J. Lemmer    
Name:
Herbert J. Lemmer
   
Title:
General Counsel

 
 

 
